Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.107 Filed 04/09/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DALE LESTER MORRIS, 187452,

             Plaintiff,
v.                                                 Case No. 21-10404

GRETCHEN WHITMER,1                                 Honorable Nancy G. Edmunds
HEIDI WASHINGTON, and
MICHIGAN DEPARTMENT
OF CORRECTIONS,

          Defendants.
_______________________________/

    OPINION AND ORDER DISMISSING THE MICHIGAN DEPARTMENT
     OF CORRECTIONS AND DISMISSING PLAINTIFF’S CLAIMS FOR
        MONEY DAMAGES FROM DEFENDANTS WHITMER AND
           WASHINGTON IN THEIR OFFICIAL CAPACITIES

       Plaintiff Dale Lester Morris is a state prisoner in the custody of the Michigan

Department of Corrections (“MDOC”) at the Gus Harrison Correctional Facility in

Adrian, Michigan (“ARF”). On February 19, 2021, Plaintiff filed a pro se

amended civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 5.) The

defendants are Michigan Governor Gretchen Whitmer, MDOC, and MDOC’s



1
   Plaintiff spelled this defendant’s first name as “Grechin” in the caption for his
amended complaint. The Court takes judicial notice that Ms. Whitmer’s first name
is spelled “Gretchen.”
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.108 Filed 04/09/21 Page 2 of 7




Director, Heidi Washington. Plaintiff seeks monetary and injunctive relief from

the defendants on grounds that living conditions at ARF are deplorable and violate

his right to reasonable safety under the Eighth and Fourteenth Amendments to the

United States Constitution. For the reasons given below, the Court is dismissing

MDOC from this lawsuit. The Court is also dismissing Plaintiff’s claims for

money damages from defendants Whitmer and Washington in their official

capacities.

                                  I. Introduction

      Plaintiff alleges in his complaint that, while incarcerated at ARF, he became

infected two times with the coronavirus known as COVID-19 due to the inhumane

conditions at ARF. He claims that the disease devastated his vital organs and that

he is likely to die from contracting the disease again due to his Moorish American

race and the atrocious housing conditions at ARF. According to Plaintiff, the

housing conditions at ARF include overcrowding, infestation with mice,

inadequate ventilation, dilapidated structures, and predatory inmates. Plaintiff

alleges that the defendants are deliberately indifferent to his need for reasonable

safety and that they have failed to comply with state administrative rules on

housing inmates. He seeks $100 per day for every day that he is forced to live in

housing conditions that amount to cruel and unusual punishment. He also wants




                                          2
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.109 Filed 04/09/21 Page 3 of 7




the Court to order Governor Whitmer to release him from prison due to MDOC’s

alleged failure to keep him safe and healthy.

                                 II. Legal Framework

       The Court granted Plaintiff permission to proceed without prepaying the fees

or costs for this action. The Court is required to screen indigent prisoners’

complaints and to dismiss a complaint, or any portion of a complaint, that is

frivolous or malicious, fails to state a claim for which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A; Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008).

       Although a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)

(footnote and citations omitted). In other words, “a complaint must contain

sufficient factual matter . . . to ‘state a claim that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

Under Twombly and Iqbal, the factual allegations in a complaint are accepted as

true. See Iqbal, 556 U.S. at 678, and Twombly, 550 U.S. at 555. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to




                                             3
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.110 Filed 04/09/21 Page 4 of 7




draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

      A complaint is legally frivolous if it lacks an arguable basis in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The term “frivolous” in the

applicable subsection of 28 U.S.C. § 1915, “embraces not only the inarguable legal

conclusion, but also the fanciful factual allegation.” Id.

      This action was brought under 42 U.S.C. § 1983, which “makes ‘liable’

‘[e]very person’ who ‘under color of’ state law ‘subjects, or causes to be

subjected,’ another person ‘to the deprivation of any rights, privileges, or

immunities secured by the Constitution[.]’ ” Pineda v. Hamilton Cty., Ohio, 977

F.3d 483, 489 (6th Cir. 2020) (quoting the statute). A plaintiff must prove two

things to prevail in an action under § 1983: “(1) that he or she was deprived of a

right secured by the Constitution or laws of the United States; and (2) that the

deprivation was caused by a person acting under color of law.” Robertson v.

Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

                                   III. Discussion

      Plaintiff’s claims about MDOC are frivolous in the legal sense and fail to

state a claim because “a State is not a person within the meaning of § 1983.” Will

v. Michigan Dep't of State Police, 491 U.S. 58, 64 (1989). Additionally, the

Eleventh Amendment bars suits against a state or one of its agencies or


                                           4
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.111 Filed 04/09/21 Page 5 of 7




departments unless the state has consented to suit. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). “The state of Michigan . . . has not

consented to being sued in civil rights actions in the federal courts,” Johnson v.

Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004), and “Congress did not

intend to abrogate the states’ Eleventh Amendment immunity by passing section

1983,” Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 383 (6th Cir. 1993)

(citing Quern v. Jordan, 440 U.S. 332 (1979)).

      “Eleventh Amendment immunity ‘bars all suits, whether for injunctive,

declaratory or monetary relief, against the state and its departments, by citizens of

another state, foreigners or its own citizens.’ ” McCormick v. Miami Univ., 693

F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol, 987 F.2d at 381). The State of

Michigan, therefore, is immune from suit under the Eleventh Amendment.

      Plaintiff sues the individual defendants, Gretchen Whitmer and Heidi

Washington, in their personal and official capacities for money damages and

injunctive relief. The Supreme Court explained in Kentucky v. Graham, 473 U.S.

159 (1985), that

      [o]fficial-capacity suits . . . “generally represent only another way of
      pleading an action against an entity of which an officer is an agent.”
      Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690,
      n. 55, 98 S. Ct. 2018, 2035, n. 55, 56 L. Ed. 2d 611 1978). As long as
      the government entity receives notice and an opportunity to respond, an
      official-capacity suit is, in all respects other than name, to be treated as
      a suit against the entity. Brandon [v. Holt, 469 U.S. 464, 471-472, 105
      S. Ct. 873, 83 L. Ed. 2d 878 (1985)]. It is not a suit against the official
                                           5
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.112 Filed 04/09/21 Page 6 of 7




       personally, for the real party in interest is the entity. Thus, . . . a plaintiff
       seeking to recover on a damages judgment in an official-capacity suit
       must look to the government entity itself.

Id. at 165-166 (emphasis in original); see also Thiokol, 987 F.2d at 381 (stating

that the Eleventh Amendment “bars suits for monetary relief against state officials

sued in their official capacity”).

       Governor Whitmer and Ms. Washington are state officials serving in the

executive branch of the State of Michigan. See www.Michigan.gov. Therefore,

Plaintiff’s claims about Whitmer and Washington in their official capacities for

money damages is comparable to a suit against the State, which is immune from

suit. In addition, state officials acting in their official capacities are not “persons”

under § 1983. Will, 491 U.S. at 71. The Court, therefore, dismisses Plaintiff’s

claim for money damages from Whitmer and Washington in their official

capacities.

       The Supreme Court, nevertheless, has held “that state officials, sued in their

individual capacities, are ‘persons’ within the meaning of § 1983.” Hafer v. Melo,

502 U.S. 21, 31 (1991) Moreover, “the Eleventh Amendment does not bar suits

for equitable, prospective relief . . . against state officials in their official capacity.”

Diaz v. Michigan Dep't of Corr., 703 F.3d 956, 964 (6th Cir. 2013); see also

Thiokol, 987 F.2d at 381 (stating that the Eleventh Amendment “does not preclude




                                              6
Case 2:21-cv-10404-NGE-PTM ECF No. 13, PageID.113 Filed 04/09/21 Page 7 of 7




actions against state officials sued in their official capacity for prospective

injunctive or declaratory relief”) (citing Ex Parte Young, 209 U.S. 123 (1908)).

                                   IV. Conclusion

      Plaintiff’s claims about MDOC are frivolous and fail to state a claim for

which relief may be granted. MDOC also is immune from suit. The Court,

therefore, dismisses MDOC from this lawsuit.

      Plaintiff’s claim for money damages from defendants Whitmer and

Washington in their official capacities also fails to state a claim for which relief

may be granted. Accordingly, that claim is dismissed. Pursuant to Supreme Court

precedent and case law in this Circuit, however, Plaintiff may proceed with his

claim for injunctive relief from Whitmer and Washington in their official

capacities and his claim for money damages from Whitmer and Washington in

their personal or individual capacities.

      IT IS SO ORDERED.


                                           s/ Nancy G. Edmunds_______________
                                           NANCY G. EDMUNDS
Dated: April 9, 2021                       UNITED STATES DISTRICT JUDGE




                                             7
